Title: To Thomas Jefferson from Tench Coxe, 17 February 1802
From: Coxe, Tench
To: Jefferson, Thomas


          
            Sir
            Phila. Feb. 17. 1802.
          
          When your message to the legislature announced the idea of the abolition of the internal revenues, I presumed that it was after such examination of the subject as would give rise to the same idea among the members of Congress. I expected therefore the abolition of the little office on which all my income depends. I find from communications from several of the members, and the debates of the Representatives, that the measure is understood to have the support of a Majority of each house. I do myself the honor therefore to represent to you my situation.
          When I was removed from my office, I found myself without any business or other means of commanding an income. My family was large and has been since increased to ten children. My property was not inconsiderable, but I had some pecuniary engagements. My expences were unavoidably not small, and since the office I held was at 2400 & then at 3000 Drs. ⅌ annum, it may be supposed, I certainly became drained of money after Decr. 1797, by expences which that salary used to pay. From a confidence in my country and a desire to avoid business that would have abstracted me from my public duties & pursuits, I had turned all my property into new Lands, from which I could draw no income, and which I have been unable to sell at any price. They engaged none of my time in office, and promised a foundation for my large family. To procure a subsistence for my wife & children I have been forced to resort to the sales of my library, my most valuable, and by degrees very convenient furniture. Deducting the sacrifices of my removals to & from Lancaster, I drew about 1500 Dollars in 17 months from my Pennsa. office. With the sacrifice of the time & education of one of my sons, I could make that office produce £600. But that I have no chance or right to expect again. If I lose my present office, I must encounter real and deep distress, unless I should succeed in sales of property, and live upon my principal. My economy is and has been rigid. I do not hesitate to say confidentially that used as I have been to a liberal plain table, I have not a decanter of wine in my house. I could not think of luxuries, while I was unable to provide comforts for a tender family. I will not touch upon my claims, I only beg leave, in the most sacred confidence, to explain to you my reasons for the applications with which I have heretofore troubled you. In point of income I have been a straightened and often a distressed man in the hours which called for my utmost firmness from 1797 to 1801. If I am to lose my present lowly office, I must sustain deep distress till I can sell property for bread. I have never advised against the repeal. I have on the contrary explained & justified it, as I neither wish nor expect a continuance of an office for me, which ought otherwise to be abolished.
          I know well that infinite devices have been used in procuring offices from you and from the Governor of Pennsa.—I have rested in both cases upon the knowledge of me that existed. Refraining from recommendations and interpositions with you and with him, I know that I have sustained indirect operations upon my pretentions of the most unkind, and antirepublican cast. The two persons who have done vast mischief to the Republican interest particularly one of them, is, I believe, better understood and happy is it for our cause that little injury to it can arise for a year or two from that quarter. I have however refrained from quarrels or complaints upon the Subject, and shall continue to do so, rejoicing however that events, in relation to this matter, have occured to render any future abuse of your confidence, in the quarter, I allude to, less probable than heretofore—
          Considering, as I most solemnly do, that the success of your administration has become, to appearance, necessary to the safety of our country & form of Government, you will not doubt my most ardent prayers for the protection of divine providence in the arduous duties of your station—
          I have the honor to be yr. most respectful Servant
          
            Tench Coxe
          
         